NIX, Presiding Judge.
Original proceeding in which the petitioner, Edward Levell Collins, seeks a Writ of Habeas Corpus, granting his release from the State Penitentiary at McAlester, Oklahoma.
Petitioner plead Guilty to Information charging Robbery by Fear in case #19369 in Tulsa County District Court; and Second Degree Burglary Conjoint in case #19267, in same court, and was sentenced on April 13, 1962 to IS years on the first count, and 10 years on the second, to run concurrently.
Petitioner contends that the Information in each case was improper as it stated former convictions. There is no supporting evidence to show that the whole information was read to the jury, since the record of former convictions is on page 2 of each Information.
Since this is a matter to be reviewed on appeal and not on Habeas Corpus, we adhere strictly to the rule set down by this Court in Ex parte DeWolf, Okl.Cr.App., 256 P.2d 191; Ex parte Williams, Okl.Cr., 284 P.2d 1034; Ex parte Tommy Brewster, Okl.*790Cr., 284 P.2d 755; Ex parte Young, Okl.Cr., 325 P.2d 85; which reads as. follows:
“Writ of habeas corpus may not be used as substitute for appeal, but is lim-. < ited to jurisdictional matters growing out of lack of jurisdiction of trial court ■ or loss thereof.”
The sole question in habeas corpus proceedings instituted by inmate of the State Penitentiary under commitment of plea 'of guilty to a felony charge, is whether judgment pronounced against this inmate was void. See Lindsey v. Raines, Okl.Cr.App., 374 P.2d 628, and cases cited therein.
Since the matters raised in this petition are strictly matters to be reviewed on appeal, and not on habeas corpus, the petition for Writ of Habeas Corpus is accordingly denied.
BRETT and BUSSEY, TT., concur.